Exhibit 10.2

 

WAIVER

 

THIS WAIVER TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Waiver”) is entered into as of December 15, 2005 among PRECISION RECEIVABLES
CORP., a Delaware corporation (the “Borrower”), PRECISION CASTPARTS CORP., a
Delaware corporation (“PCC”), Variable Funding Capital Company LLC, a Delaware
limited liability company (“VFCC”), and WACHOVIA BANK, NATIONAL ASSOCIATION
(f/k/a Wachovia Bank, N.A.), a national banking association, in its capacity as
a Liquidity Bank to Blue Ridge (“Wachovia”), and WACHOVIA BANK, NATIONAL
ASSOCIATION (f/k/a Wachovia Bank, N.A.), as agent for the Lenders (in such
capacity, the “Agent”) and pertains to the Amended and Restated Credit and
Security Agreement among the parties hereto, dated as of January 31, 2001 (as
heretofore amended, the “Existing Agreement”).  Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
Existing Agreement.

 

BACKGROUND

 

WHEREAS, Blue Ridge assigned all of its right, title and interest in, to and
under to the Existing Agreement and the other Transaction Documents to VFCC
pursuant to the Assignment and Acceptance Agreement by and among Blue Ridge,
VFCC and Agent, dated as of December 1, 2005;

 

WHEREAS, the Loan Parties desire that the Agent and the Lenders agree to a
waiver of certain financial reporting covenants in the Existing Agreement; and

 

WHEREAS, the Agent and the Lenders are willing to agree to such waiver on the
terms and subject to the conditions set forth in this Waiver;

 

NOW THEREFORE, in consideration of the promises and mutual agreements herein
contained, the parties hereto agree as follows:

 


1.                                       PARTIAL WAIVER OF SECTION 7.2(A)(I) OF
THE EXISTING AGREEMENT.  SOLELY WITH RESPECT TO PCC’S OBLIGATION TO DELIVER
FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDING OCTOBER 2, 2005, THE AGENT
AND THE LENDERS HEREBY WAIVE THE PROVISIONS OF SECTION 7.2(A)(I); PROVIDED THAT
PCC FURNISHES TO THE AGENT THE FINANCIAL STATEMENTS AND CERTIFICATE OF FINANCIAL
OFFICER REQUIRED THEREBY FOR THE FISCAL QUARTER ENDED OCTOBER 2, 2005 NO LATER
THAN JANUARY 31, 2006.


 


2.                                       PARTIAL WAIVER OF SECTION 7.2(A)(II) OF
THE EXISTING AGREEMENT.  SOLELY WITH RESPECT TO BORROWER’S OBLIGATION TO DELIVER
FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDING OCTOBER 2, 2005, THE AGENT
AND THE LENDERS HEREBY WAIVE COMPLIANCE WITH THE PROVISIONS OF SECTION 7.2
(A)(II); PROVIDED THAT BORROWER FURNISHES TO THE AGENT THE FINANCIAL STATEMENTS
AND CERTIFICATE OF FINANCIAL OFFICER REQUIRED THEREBY FOR THE FISCAL QUARTER
ENDED OCTOBER 2, 2005 NO LATER THAN JANUARY 31, 2006.


 


3.                                       PARTIAL WAIVER OF
SECTION 10.1(D)(II) OF THE EXISTING AGREEMENT.


 


(A)                                  THE AGENT AND THE LENDERS HEREBY WAIVE ANY
DEFAULTS OR EVENTS OF DEFAULT PURSUANT TO SECTION 10.1(D)(II)(B) OF THE EXISTING
AGREEMENT THAT HAVE OCCURRED OR MAY OCCUR

 

1

--------------------------------------------------------------------------------


 


SOLELY AS A RESULT OF THE BREACH OF SECTION 10.1(A) OF THE PRIVATE NOTE
AMENDMENT (AS DEFINED IN THAT CERTAIN AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF OCTOBER 14, 2005 BY, AMONG OTHERS, PCC, AS BORROWER THEREUNDER, AND
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT THEREUNDER, AS AMENDED) DUE TO
THE FAILURE OF PCC TO DELIVER THE FINANCIAL STATEMENTS REQUIRED THEREBY FOR ITS
FISCAL QUARTER ENDED OCTOBER 2, 2005; PROVIDED THAT THE WAIVER GRANTED HEREUNDER
SHALL EXPIRE AT SUCH TIME, IF ANY, AS AN “EVENT OF DEFAULT” (UNDER AND AS
DEFINED IN THE PRIVATE NOTE AMENDMENT) ARISES BY VIRTUE OF SUCH BREACH OF
SECTION 10.1(A) THEREOF.


 


(B)                                 THE AGENT AND THE LENDERS HEREBY WAIVE ANY
DEFAULTS OR EVENTS OF DEFAULT PURSUANT TO SECTION 10.1(D)(II)(B) OF THE EXISTING
AGREEMENT THAT HAVE OCCURRED OR MAY OCCUR SOLELY AS A RESULT OF THE BREACH OF
SECTION 704 OF THE PUBLIC INDENTURE (AS DEFINED IN THE BANK CREDIT AGREEMENT)
DUE TO THE FAILURE OF PCC TO DELIVER THE FINANCIAL STATEMENTS REQUIRED THEREBY
FOR PCC’S FISCAL QUARTER ENDED OCTOBER 2, 2005; PROVIDED THAT THE WAIVER GRANTED
HEREUNDER SHALL EXPIRE AT SUCH TIME, IF ANY, AS AN “EVENT OF DEFAULT” (UNDER AND
AS DEFINED IN THE PUBLIC INDENTURE) ARISES BY VIRTUE OF SUCH BREACH OF
SECTION 704 THEREOF.


 


4.                                       CONDITIONS TO EFFECTIVENESS.  THIS
WAIVER SHALL NOT BE EFFECTIVE UNTIL THE FOLLOWING CONDITIONS ARE SATISFIED:


 


(A)                                  THE AGENT HAS RECEIVED SIGNATURE
PAGE COUNTERPARTS FROM EACH OF THE PARTIES HERETO; AND


 


(B)                                 THE AGENT HAS RECEIVED AN EXECUTED AND
EFFECTIVE WAIVER OF THE OCCURRENCE OF ANY DEFAULTS OR EVENTS OF DEFAULT PURSUANT
TO THE BREACH OF SECTION 10.1(A) OF THE PRIVATE NOTE AMENDMENT AND ANY
CROSS-DEFAULT PROVISIONS CONTAINED IN THE PRIVATE NOTE AMENDMENT TRIGGERED BY
THE BREACH OF SECTIONS 7.2(A)(I) AND 7.2(A)(II) OF THE EXISTING AGREEMENT AND
SECTION 704 OF THE PUBLIC INDENTURE.


 


5.                                       CONTINUING EFFECT.  EXCEPT AS EXPRESSLY
AMENDED ABOVE, THE EXISTING AGREEMENT REMAINS UNALTERED AND IN FULL FORCE AND
EFFECT AND IS HEREBY RATIFIED AND CONFIRMED.


 


6.                                       BINDING EFFECT.  THIS WAIVER SHALL
BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED AND DELIVERED BY EACH OF THE
PARTIES HERETO AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE LOAN PARTIES, THE LENDERS, THE AGENT AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


7.                                       EXPENSES.  THE BORROWER AGREES TO PAY
ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION AND ENFORCEMENT OF, OR ANY
BREACH OF THIS WAIVER, INCLUDING WITHOUT LIMITATION THE REASONABLE FEES AND
EXPENSES OF COUNSEL.


 


8.                                       GOVERNING LAW.  THIS WAIVER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW)).


 


9.                                       COUNTERPARTS.  THIS WAIVER MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH WHEN TAKEN

 

2

--------------------------------------------------------------------------------


 


TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE TO THIS WAIVER BY FACSIMILE SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS WAIVER.

 

3

--------------------------------------------------------------------------------


 

 

 

[SIGNATURE PAGE TO DECEMBER 15, 2005 WAIVER]

 

--------------------------------------------------------------------------------